UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 24, 2011 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On October 24, 2011, Lee Enterprises, Incorporated issued a news release updating its revenue guidance forits fourth fiscal quarter ended September 25, 2011. A copy of the news release is furnishedas Exhibit99.1 to this Form 8-K and incorporated by reference herein. The information provided in this Item 2.02 shall not be treated as filed for purposes of the Securities and Exchange Act, as amended. Item9.01. Financial Statements and Exhibits. (d) Exhibits News Release of Lee Enterprises, Incorporated dated October 24, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:October 24, 2011 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer 2 INDEX TO EXHIBITS Exhibit No. Description News Release of Lee Enterprises, Incorporated dated October 24, 2011 3
